Citation Nr: 1511332	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for prostate cancer. 

6.  Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1956.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran provided testimony at a November 2013 hearing before the undersigned Law Judge.  A transcript of the hearing is of record.

This case was the subject of an October 2014 Order of the Court of appeal for Veterans Claims, which granted a Joint Motion for Remand of the parties in October 2014, and vacated the Board's February 2014 decision as to the issues currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and headaches are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  COPD was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current COPD disability is related to active service.

2.  Prostate cancer was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current prostate cancer disability is related to active service.

3.  Basal cell carcinoma was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current basal cell carcinoma disability is related to active service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Prostate cancer was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Basal cell carcinoma was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated April 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In the October 2014 Joint Motion, the parties agreed that the Board did not explain what probative value, if any, was given to the treatise evidence submitted by the Veteran discussing possible health effects of jet fuel exposure.

The Veteran contends that he is entitled to service connection for COPD, prostate cancer, and basal cell carcinoma.  The Board will address the claims together because they must all be denied for the same reason, that the evidence does not demonstrate a nexus between the claimed disabilities and active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

For certain chronic diseases, listed in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Board acknowledges that the Veteran has shown evidence of a current disability for each claim.  With respect to the presence of an in-service event, injury, or disease, the Veteran contends that he was exposed jet fuel while in-service.  The Veteran is competent to report in-service experiences.  Moreover, the Board finds the Veteran's account to be credible because it is corroborated by his service records, which confirm that the Veteran served as an aircraft engine mechanic.  Accordingly, the Board finds that an in-service event, exposure to jet fuel, is met with respect to each of the Veteran's claims.  The Board will next address whether the evidence shows a nexus, or connection, between the Veteran's claimed disabilities and active service.

The Veteran received an examination addressing COPD, prostate cancer, and basal carcinoma in August 2012.  The examiner opined that the Veteran's claimed conditions were not caused by in-service exposure to jet fuel.  The examiner noted that the Veteran's blood clots were most likely not pulmonary emboli, but more likely hemorrhages secondary to a pulmonary infection, most likely pneumonia. The examiner noted that the Veteran's COPD, specifically emphysema, was most likely due to a 56-year history of smoking 1.5 packs of cigarettes a day.  The Veteran's prostate cancer was most likely secondary to genetic factors.  The examiner noted that the Veteran's basal cell carcinoma was most likely due to sun exposure.  The examiner cited literature from UpToDate to support each of those conclusions.  Furthermore, the examiner considered the risks of working daily with jet fuel, which put people at greater risk of suffering chemical and physical burns.

With regard to all of the Veteran's claimed conditions, to the extent that the Veteran believes that his claimed disabilities are related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based, in part, on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's claimed disabilities are related to service, the Board ultimately gives the objective medical evidence of record, which weighs against finding a connection between the Veteran's claimed disabilities and his service, greater probative weight than the lay opinions.  That evidence was provided by trained medical professionals whose medical opinions are found to be more probative than the opinion of a layperson.

Furthermore, the record contain various Internet articles submitted in November 2012 and November 2013 regarding the possible health effects of exposure to jet fuel.  However, the documents referenced by the Veteran's representative contain no specific findings pertaining to this specific Veteran's s manifestation of COPD, prostate cancer, and basal cell carcinoma.  As lay persons, relying on a generic medical treatise, neither the appellant nor the representative is qualified to render a medical opinion as to the etiology of a complex matter of COPD, prostate cancer, or basal cell carcinoma.  Wallin v. West, 11 Vet. App. 509 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim but, standing alone, must include generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion); Sacks v. West, 11 Vet. App. 314 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999).  Here, the medical treatise evidence submitted in November 2012 and November 2013 and referenced in the appellant's February 2015 brief were not accompanied by any opinion of a medical professional.  Moreover, the August 2012 VA examiner considered the effects of the Veteran's exposure to jet fuel in the provided opinion, and also consulted a medical research database in providing the opinion.  The VA examiner acknowledged the risks associated with exposure to jet fuel, but found that this Veteran's smoking history, sun exposure, and genetic factors were most likely the cause of the claimed disabilities.  The probative value of the medical treatise information is outweighed by the probative value of the specific, reasoned opinion of the VA examiner who performed the August 2012 VA examination and did not etiologically link the COPD, prostate cancer, and basal cell carcinoma to service or any incident during service.  That examiner considered a medical research database in providing the opinion.

The Board also finds that to the extent any of the disabilities claimed are attributed to smoking cigarettes, the law prohibits service connection for disabilities which are the result of tobacco use.  38 U.S.C.A. §§ 1103, 1110 (West 2014).

The evidence does not show that it is at least as likely as not that any of the claimed disabilities was incurred in or aggravated by service, or that any chronic disability manifested to a compensable degree within one year following separation from service.  The medical opinions obtained in this case are against the claims for service connection and the Veteran has not presented contrary medical evidence.

Accordingly, the Board finds that the claims of entitlement to service connection for COPD, prostate cancer, and basal cell carcinoma must be denied because the preponderance of the evidence is against those claims.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for COPD is denied.

Service connection for prostate cancer is denied.

Service connection for basal cell carcinoma is denied.


REMAND

In June 2010, the Veteran was provided a VA audiological examination.  The examiner based the negative nexus opinion regarding the Veteran's hearing loss and tinnitus on the Veteran's distant noise exposure.  The Board notes that the Veteran served as an aircraft engine mechanic.  His reports of noise exposure are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  The June 2010 examination report suggests that the Veteran's hearing loss was not related to service based on an Institute of Medicine study suggesting that there was no reasonable basis for latent on-set noise-related hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, there was no discussion as to whether the Veteran's hearing loss and tinnitus, were at least as likely as not due, at least in part, to in-service noise exposure.  Therefore, the Veteran should be provided another VA examination to determine the nature of any current bilateral hearing loss and tinnitus disabilities.

In the February 2014 Board decision, the Board relied on a 2012 VA examiner's opinion that the Veteran's headaches had resolved when in November 2013, the Veteran indicated that his primary physician was still treating the headaches and prescribed medication for treatment.  In light of the Veteran's reports of ongoing treatment, the Board finds that an additional VA opinion is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, in February 2015, the Veteran's representative referenced additional treatise evidence regarding the claim for bilateral hearing loss disability.  The Veteran should be requested to submit any additional evidence pertaining to the claim.

All available VA and non-VA treatment records should be obtained, to include the Veteran's ongoing private treatment records for headaches.  38 U.S.C.A. § 5103A(a)-(c) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ensure that all available VA and non-VA treatment records are obtained, to include records from the private physician treating the Veteran's headaches.

2.  Request the Veteran to submit any additional evidence as referenced by the representative in the February 2015 brief.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus.  The examiner must review the claims file and should note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should consider any lay evidence of continuity of symptomatology since service.  The examiner should provide the following:

(a)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include noise exposure from aircraft engine repair during active service without hearing protection.

(b)  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include noise exposure from aircraft engine repair during active service without hearing protection. 

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of headaches.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements regarding onset, an inservice injury due to exposure to jet fuel, and continuity of symptomatology since service.  The examiner must review the claims file and should note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the following:

(a)  State the earliest manifestations of any headache disability.

(b)  The examiner should opine whether it is at least as likely as not (50 percent probability or more) that any headache disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include exposure to jet fuel.  Attention is directed to a May 2012 Headaches Disability Benefits Questionnaire that indicated that the Veteran was prescribed sumatriptan 25 mg tablets as needed for headaches. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


